TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00110-CR



                                     Chad Nichols, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-05-205264, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Chad Nichols seeks to appeal from a judgment of conviction for theft. The trial court

has certified that this is a plea bargain case and Nichols has no right of appeal. See Tex. R. App. P.

25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 15, 2006

Do Not Publish